Appeal (1) from an order of the County Court of Franklin County, entered August 13, 1979, which granted plaintiff’s motion for summary judgment and (2) from the judgment entered thereon. The defendants sought to avoid liability on this unpaid obligation in the form of a retail installment contract by alleging that the plaintiff failed to carry out the repossession and sale of the collateral security (a motor vehicle) in a "commercially reasonable” manner as required by subdivision (3) of section 9-504 of the Uniform Commercial Code. The County Court granted summary judgment upon a finding that the mere fact of a resale of the security at a price much less than the original price does not by itself create a triable issue of fact. For the reasons set forth in the decision of the County Court, summary judgment was properly granted. (See Bankers Trust Co. v Dohler & Co., 47 NY2d 128, 134, 136.) Order and judgment affirmed, with costs. Mahoney, P. J., Kane, Staley, Jr., Casey and Herlihy, JJ., concur.